960 F.2d 147
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James J. LIBERTO, a/k/a Jimmy Liberto, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.James J. LIBERTO, a/k/a Jimmy Liberto, Defendant-Appellant.
Nos. 91-7301, 92-6173.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 17, 1992

Appeals from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CR-87-478-JFM)
Dismissed in part, Affirmed in part.
James J. Liberto, Appellant Pro Se.
Maury S. Epner, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
In No. 91-7301, James J. Liberto noted his appeal during the pendency of a timely Fed.  R. Civ. P. 59 motion.  The notice of appeal has no effect, Fed.  R. Civ. P. 4(a)(4), and we dismiss the appeal for want of jurisdiction.


2
In No. 92-6173, Liberto appeals from the district court's orders refusing relief under 28 U.S.C. § 2255 (1988).*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  As a panel, we are bound by the ruling in  United States v. Luskin, 926 F.2d 372, 379-80 (4th Cir.), cert. denied, 60 U.S.L.W. 3016 (U.S. 1991), and Liberto's appeal offers no basis for departing from Luskin.  Accordingly, we affirm on the reasoning of the district court.  United States v. Liberto, No. CR-87-478-JFM (D. Md. Sept. 4, 1991 and Jan. 23, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 Although Liberto styled his motion as a motion for declaratory judgment, it is properly construed as a motion to vacate sentence under 28 U.S.C. § 2255 (1988)